               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                  Plaintiff,                           8:18-CV-521

vs.
                                                       JUDGMENT
DMDS, INC.,

                  Defendant.


      Pursuant to the parties' joint Stipulation of Dismissal with Prejudice
(filing 16), this case is dismissed with prejudice and without costs, expenses,
or disbursements to any party.


      Dated this 5th day of March, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
